IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KAREN SHOCKLEY,                            : No. 116 EM 2019
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
LANH NGUYEN & THAO VU,                     :
                                           :
                    Respondents            :


                                   ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2019, the “Petition for Review of Stay

Briefing Schedule” is DENIED.